ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-226, concluding that JOHN C. ALLEN of NEW BRUNSWICK, who was admitted to the bar of this State in 1995, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client informed about the status of a matter), RPC 8.4(a) (violate or attempt to violate the Rules of Professional Conduct), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JOHN C. ALLEN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.